—Appeal from an order of the Supreme Court (Canfield, J.), entered December 26, 2000 in Rensselaer County, which denied defendants’ motion to vacate a judgment entered against them.
Defendants appeal from the denial of an application seeking vacatur of a judgment directing them to pay plaintiff the sum of $70,000, together with interest, costs and disbursements. This application was clearly addressed to Supreme Court’s discretion (see, Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831, 832; McMahon v City of New York, 105 AD2d 101) and, upon our review of the record, we are unable to say that the court abused such discretion under the particular circumstances of this case. Accordingly, we affirm.
Defendants’ remaining arguments have been considered and rejected as without merit or record support.
Crew III, J. P., Peters, Carpinello and Rose, JJ., concur. Ordered that the order is affirmed, without costs.